                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff,                                          Case No. 1:17-cr-2012-JMC

v.

ALAN WEBER,

        Defendant.

     ORDER DENYING WITHOUT PREJUDICE UNOPPOSED MOTION TO MODIFY
           CONDITIONS OF RELEASE TO REMOVE ANKLE MONITOR

        On September 25, 2018, Defendant filed a Motion to Modify Conditions of Release to

Remove Ankle Monitor. In that motion, Defendant states that he has been on electronic monitoring

for three months and has had no violations. Defendant represents that his probation officer has

noted his compliance. Defendant has paid all Court imposed fines and has completed his

community service hours. Defendant’s counsel represents that the United States does not oppose

the motion.

        Defendant’s offense involved the defendant possessing an unregistered sawed off shotgun.

During the offense, he pointed a firearm at a firefighter who he thought was a robber in his home.

Defendant was ill and intoxicated and no one was injured. Defendant’s total offense level was 19

with a criminal history category of I. His Guideline Range of imprisonment was 30 to 37 months.

After evaluating the factors set forth in 18 U.S.C. § 3553(a), the Court concluded a sentence below

the advisory Guideline imprisonment range would be reasonable and sufficient, but not greater

than necessary, to accomplish the statutory sentencing goals. The Court varied downward to a 49-

day time-served sentence and imposed three years of supervised release with 15 months home

detention with electronic monitoring.
       Defendant provides no rationale for requesting the Court eliminate the electronic

monitoring component of his supervised release except to say that he has not violated his

supervised release. At this time, the Court concludes no good cause exists to modify the sentence

imposed just three months ago that the Court concluded to be not greater than necessary to

accomplish the statutory sentencing goals.      Accordingly, the Court DENIES WITHOUT

PREJUDICE Defendant’s Motion to Modify Conditions of Release to Remove Ankle Monitor

(Doc. 60). Defendant may file a renewed motion once he has completed serving 7.5 months of the

period of his home confinement or if he can establish good cause to modify his term of supervised

release.

       IT IS SO ORDERED.

                                                           Entered for the Court
                                                           this the 5th day of October, 2018

                                                           /s/ Joel M. Carson III______
                                                           Joel M. Carson III
                                                           United States Circuit Judge
                                                           Sitting by Designation




                                               2
